DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12, 14, 16, and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for pharmaceutical compositions comprising the compound of claim 1 or a pharmaceutically acceptable salt, solvate, or hydrate thereof, does not reasonably provide enablement for compositions comprising prodrugs of the same.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
Undue experimentation is a conclusion reached by weighing the noted factual considerations set forth below as seen in In re Wands,  858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). A conclusion of lack of enablement means that, based on the evidence regarding a fair evaluation of an appropriate combination of the factors below, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.
These factors include:
(A)   	 The breadth of the claims;
(B)    	 The nature of the invention;
(C)   	 The state of the prior art;
(D)    	 The level of one of ordinary skill;
(E)    	 The level of predictability in the art;
(F)    	 The amount of direction provided by the inventor;
(G)    	 The existence of working examples; and
(H)     	 The quantity of experimentation needed to make or use the invention based on
             the content of the disclosure.

The breadth of the claims - The nature of the invention
The claims are drawn to compositions comprising various compounds, or salts or prodrugs of the same. The breadth of the claims includes all of the hundreds of thousands of compounds of formula of claim 1 as well as the presently unknown list potential prodrug derivatives embraced by claim.
The nature of the invention is clinical use of compounds and the pharmacokinetic behavior of substances in the human body.  
The state of the prior art
Finding a prodrug is an empirical exercise.  Predicting if a certain ester of a claimed alcohol, for example, is in fact a prodrug, that produces the active compound metabolically, in man, at a therapeutic concentration and at a useful rate is filled with experimental uncertainty.  Although attempts have been made to predict drug metabolism de novo, this is still an experimental science.  For a compound to be a prodrug, it must meet three tests.  It must itself be 
The amount of direction provided by the inventor
The instant specification is not seen to provide adequate guidance which would allow the skilled artisan to extrapolate from the disclosure and examples provided to make or use the claimed compounds commensurate in the scope with the instant claims. There is a lack of data and examples which adequately represent the claims as written. The examiner notes, there has 
The existence of working examples
There are no working examples of a prodrug of any compounds.
The quantity of experimentation needed to make and use the invention based on the content of the disclosure
It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved", and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  Thus, undue experimentation will be required to determine if any particular compound of claim 1 is, in fact, a prodrug. Since the structures of these “prodrugs” are uncertain, direction for their preparation must also be unclear. Directions to a team of synthetic pharmaceutical chemists and metabolism experts of how to search for a "prodrug" hardly constitute instructions to the BS process chemist of how to make such a compound.

Claim Rejections - 35 USC § 112 – 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 defines Y and Ya as various substituents. However, the examiner is unable to locate the variable Ya in the compound of formula I and thus the claim is indefinite. 
All claims which depend from an indefinite claim are also indefinite. Ex parte Cordova, 10 U.S.P.Q. 2d  1949, 1952 (P.T.O. Bd. App. 1989).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,759,825. Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds and methods claimed herein would be prima facia obvious over the compounds set forth in the methods of the ‘825 claims. The compounds herein are seen to be stereoisomers of the compounds set forth in ‘825 where the present compounds have a 2’ and 3’-up position for the cyclic dinucleotides (CDNs) and those of ‘825 have a 2’ and 3’-down position in their CDN. However, absent unexpected results, the stereoisomers are seen to be prim facia obvious. Compounds which differ only in the placement of the substituents in a ring system are not patentable absent a showing of unexpected results. See In re Jones, 162 F.2d 638, 74 USPQ 152 .

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,766,919. Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds and methods claimed herein would be prima facia obvious over the compounds set forth in the methods of the ‘919 claims. The compounds herein are seen to be stereoisomers of the compounds set forth in ‘919 where the present compounds have a 2’and 3’-up position for the cyclic dinucleotides (CDNs) and those of ‘919 have a 2’ and 3’-down position in their CDN. However, absent unexpected results, the stereoisomers are seen to be prim facia obvious. Compounds which differ only in the placement of the substituents in a ring system are not patentable absent a showing of unexpected results. See In re Jones, 162 F.2d 638, 74 USPQ 152 (CCPA 1947). The present compounds only differ from those in ‘919 in the direction of the 2’ and 3’-group and thus would be prima facia obvious.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 10,106,574. Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds and methods claimed herein would be prima facia obvious over the compounds and methods set forth the ‘574 claims. The compounds herein are seen to be stereoisomers of the compounds set forth in ‘574 where the present compounds have a 2’ and 3’-up position for the cyclic dinucleotides (CDNs) and those of ‘574 have a 2’ and 3’-down position in their CDN. However, absent In re Jones, 162 F.2d 638, 74 USPQ 152 (CCPA 1947). The present compounds only differ from those in ‘825 in the direction of the 2’and 3’-group and thus would be prima facia obvious.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22 and 25-29 and 34-36 of copending Application No. 16/904,888 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds and methods claimed herein would be prima facia obvious over the compounds and methods set forth the ‘888 claims. The compounds herein are seen to be stereoisomers of the compounds set forth in ‘888 where the present compounds have a 2’ and 3’-up position for the cyclic dinucleotides (CDNs) and those of ‘888 have a 2’ and 3-down position in their CDN. However, absent unexpected results, the stereoisomers are seen to be prim facia obvious. Compounds which differ only in the placement of the substituents in a ring system are not patentable absent a showing of unexpected results. See In re Jones, 162 F.2d 638, 74 USPQ 152 (CCPA 1947). The present compounds only differ from those in ‘888 in the direction of the 2’ and 3’-group and thus would be prima facia obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/611,624 (reference the compounds and methods claimed herein would be prima facia obvious over the compounds and methods set forth the ‘624 claims. The compounds herein are seen to be stereoisomers of the compounds set forth in ‘624 where the present compounds have a 2’ and 3’-up position for the cyclic dinucleotides (CDNs) and those of ‘624 have a 2’ and 3’-down position in their CDN. However, absent unexpected results, the stereoisomers are seen to be prim facia obvious. Compounds which differ only in the placement of the substituents in a ring system are not patentable absent a showing of unexpected results. See In re Jones, 162 F.2d 638, 74 USPQ 152 (CCPA 1947). The present compounds only differ from those in ‘624 in the direction of the 2’ and 3’-group and thus would be prima facia obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/771,814 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds and methods claimed herein would be prima facia obvious over the compounds and methods set forth the ‘814 claims. The compounds herein are seen to be stereoisomers of the compounds set forth in ‘814 where the present compounds have a 2’ and 3’-up position for the cyclic dinucleotides (CDNs) and those of ‘814 have a 2’ and 3’-down position in their CDN. However, absent unexpected results, the stereoisomers are seen to be prim facia obvious. Compounds which differ only in the placement of the substituents in a ring system are not patentable absent a showing of unexpected results. See In re Jones, 162 F.2d 638, 74 USPQ .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/299,355 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds and methods claimed herein would be prima facia obvious over the compounds and methods set forth the ‘355 claims. The compounds herein are seen to be stereoisomers of the compounds set forth in ‘355 where the present compounds have a 2’-up for the cyclic dinucleotides (CDNs) and those of ‘355 have a 2’ down position in their CDN. However, absent unexpected results, the stereoisomers are seen to be prim facia obvious. Compounds which differ only in the placement of the substituents in a ring system are not patentable absent a showing of unexpected results. See In re Jones, 162 F.2d 638, 74 USPQ 152 (CCPA 1947). The present compounds only differ from those in ‘355 in the direction of the 2’ group and thus would be prima facia obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 17/299,359 (reference application). Although the claims at issue are not identical, they are not patentably distinct from the compounds and methods claimed herein would be prima facia obvious over the compounds and methods set forth the ‘350 claims. The compounds herein are seen to be stereoisomers of the compounds set forth in ‘350 where the present compounds have a 3’-up position for the cyclic dinucleotides (CDNs) and those of ‘350 have a 3’-doww position in their CDN. However, absent unexpected results, the stereoisomers are seen to be prim facia obvious. Compounds which differ only in the placement of the substituents in a ring system are not patentable absent a showing of unexpected results. See In re Jones, 162 F.2d 638, 74 USPQ 152 (CCPA 1947). The present compounds only differ from those in ‘350 in the direction of the 3’-group and thus would be prima facia obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2017/0044206 and US2019/0185510.
	The claims of the present application are drawn to CDNs having the core: 

    PNG
    media_image1.png
    358
    612
    media_image1.png
    Greyscale
wherein the 2’-position of the left/top sugar in the picture is configured in the up direction and the 3’-position of the lower/left sugar is also in the up position.  

    PNG
    media_image2.png
    245
    326
    media_image2.png
    Greyscale
. The Bases, X, Y, and R-groups of both applications are substantially overlapping. The only difference seen between the compounds of ‘206 and those claimed herein is the direction of the attachment of the 2’ and 3’-positions in the CDNs where the present case it is up and in ‘206 it is down. 
	‘510 is drawn to CDN’s having the structure 
    PNG
    media_image3.png
    165
    252
    media_image3.png
    Greyscale
which is substantially overlapping with the present compounds at the Bases, X, Y, and R-groups. The only difference seen between the compounds of ‘510 and those claimed herein is the direction of the attachment of the 2’ and 3’-positions in the CDNs where the present case it is up and in ‘510 it is down, and in the scope of their L-groups.
In re Jones, 162 F.2d 638, 74 USPQ 152 (CCPA 1947). Likewise, ‘510 teaches that their CDNs contain asymmetric centers and give rise to enantiomers, diastereomers, and other stereoisomeric forms and includes all forms of the CDNs (see [0077]-[0078] and [0084] for example). The present compounds only differ from those in ‘206 and ‘510 in the direction of the 2’ and 3’-group and thus would be prima facia obvious. ‘510 even suggests the different stereoconfigurations and thus provides motivation to make and use the same. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVISS C MCINTOSH III whose telephone number is (571)272-0657. The examiner can normally be reached Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

TRAVISS C. MCINTOSH III
Primary Examiner
Art Unit 1623

/TRAVISS C MCINTOSH III/Primary Examiner, Art Unit 1623